DETAILED ACTION
The Amendment filed February 25th, 2021 has been entered and fully considered. Claims 1-3, 6 and 8-12 are pending in this application. Claim 1 and 6 have been amended and claim 7 has been cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al., (hereinafter ‘Timm’, U.S, PGPub. No. 9,011,471) in view of McGaffigan (hereinafter 'McGaffigan', U.S. Pat. 6,514,247) and further in view of Deborski et al., (hereinafter ‘Deborski’, U.S. PGPub. No. 2013/0190755) and Haberstich et al., (hereinafter ‘Haberstich’, U.S. PGPub. No. 2012/0116264). 
Regarding independent claim 1 and claim 6, Timm discloses a forceps (Figs. 1-3, surgical instrument 100), comprising: a first portion (shaft assembly 110, casing 113, and associated parts) defining an upper housing component (see Figs. 2-3 for shaft assembly 110, casing 113, and associated parts defining an upper housing component), the upper housing component defining a proximal end portion thereof (see Figs. 2-3), the first portion including: a shaft (shaft 110); an end effector assembly disposed at a distal end of the shaft (end effector 16 in Fig. 1; also see col. 4, lines 46-67, col. 6, lines 12-16 and lines 36-39, “distal end of shaft assembly (110) includes ail end effector (not shown), which includes the pivoting clamp pad and harmonic blade”), the end effector assembly including first and second jaw members movable relative to one another between a spaced-apart position and an approximated position (see col. 4, lines 46-67 for clamping jaws; also see col. 6, lines 47-49 for selective pivot of clamp pad towards and away from harmonic blade); and a drive assembly including a drive bar (secondary tube (not shown), col. 6, lines 45-60) slidably disposed within the shaft (110) and coupled to the end effector assembly at a distal end of the drive bar such that translation of the drive bar relative to the shaft moves the first and second jaw members between the spaced-apart and approximated positions (col. 6, lines 36-39 and lines 45-60, see secondary tube is slidably and coaxially disposed within shaft 110 and translates within shaft 110 to selectively pivot the clamp pad toward and away from the harmonic blade); a second portion (handle assembly 102, and associated parts) defining a lower housing component (see Figs. 2-3), including: a housing (as best illustrated in Fig. 3), the lower housing component defining a proximal end portion thereof (see Figs. 2-3), the second portion including: a handle assembly (handle assembly 102) including a movable handle (pivoting trigger 105), the movable handle (105) coupled to the lower housing component (as best illustrated in Fig. 3 pivoting trigger 105 is coupled to lower housing component) and movable relative thereto between a first position and a second position (col. 7, lines 1 -4, “Movement of trigger (105) now causes corresponding motion in force limiting mechanism (130) of surgical shaft assembly (110), which in turn causes pivoting movement of the clamp pad in the 
Timm discloses various configurations for releasably coupling housing components of a surgical instrument, such that the parts of the surgical instruments “can be readily replaced or otherwise changed by a user” (col. 2, line 56). Timm discloses “such modularity may enable selection of different end effectors for different settings. In addition or in the alternative, replaceability may provide a dichotomy of reusable and disposable parts of a surgical instrument. In some settings (e.g., those where a handle assembly is re-used several times, etc.), it may be desirable to provide a mechanism for the quick and accurate exchange of disposable blade/tube assemblies being utilized in a reusable handle. Similarly, it may be desirable to facilitate the utilization of several disposable blade/tube assemblies during a single medical procedure or for several separate medical procedures” (col. 2, lines 57-67).
Although Tim discloses the various housing configurations, Timm is silent regarding a configuration comprising a first portion defining an upper housing component, the upper housing component defining a proximal end portion thereof, and a second portion defining a lower housing component, the lower housing component defining a proximal end portion thereof, wherein the proximal end portion of the upper housing component is releasably couplable with the proximal end portion of the lower housing component.
However, in the same field of endeavor, McGaffigan teaches a similar surgical instrument (Figs. 1-2) comprising a first portion defining an upper housing component (housing 41, cartridge 33), the upper 
Further, this modification would have merely comprised a simple substitution of one well known releasably couplable housing configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Although Timm discloses that the surgical instrument (100 in Figs. 2-3) may comprise an RF instrument (col. 6, lines 2-3) such as a pair of clamping jaws or a pair of bipolar RF electrodes (col. 4, lines 52-57), Timm in view of McGaffigan are silent regarding wherein the first portion further includes a 
However, in the same field of endeavor, Deborski teaches a similar surgical instrument (Figs. 1 -3) comprising a first reusable component (12 in Figs. 1 -3) and a second disposable component (14 in Figs. 1-3) that are configured to mechanically and electrically couple to one another (Fig. 2). Further, “the electrical mating features include a pair of pins 66 protruding from the housing 50 of reusable component 12 and a pair of corresponding sockets 68 defined in the housing 38 of the disposable component 14” ([0030]) wherein “pins 66 are in electrical communication with the generator 28 through the switch 48 (FIG. 1), and the sockets 70 are in electrical communication with the end effector 24 (FIG. 1)” ([0030], thereby meeting in part the limitations of claim 6). Deborski further teaches that “the electrical mating features may alternatively or additionally include other types of electrical interfaces such as spring contacts, ring or spade terminals, or blade connectors” ([0031]). It is well known in the art (as can be seen in Deborski) to utilize various type of electrical mating features in order to provide electrical pathways to transmit digital or analog signals, or to provide electrical power to any powered devices on the instrument disposable component ([0031]), thereby maintaining a secure electrical engagement between the first reusable component (12 in Figs. 1 -3) and a second disposable component (14 in Figs. 1-3) and increasing safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan to include wherein the first portion further includes a first electrical connector electrically coupled to at least one of the first and second jaw members, wherein the second portion further includes a second electrical connector adapted to connect to a source of energy, the first and second electrical connectors are electrically coupled with one another to enable energy to be supplied from the energy source to the at least one of the first and second jaw members as taught by Deborski. Doing so provide an electrical pathway to transmit digital or analog signals, or to provide electrical power to any powered devices on the instrument disposable component 
Although Timm in view of McGaffigan and Deborski teach various electrical interfaces (see above), Timm in view of McGaffigan and Deborski fail to explicitly disclose a first contact plate, the first contact plate defining a bottom surface; and a second contact plate, the second contact plate defining an upper surface, and when the upper housing component and the lower housing component are releasably couplable with one another, the bottom surface of the first contact plate is in contact with the upper surface of the second contact plate to electrically connect the upper housing component with the lower housing component and wherein, upon coupling of the upper housing component and the lower housing component with one another to bring the bottom surface of the first contact plate into contact with the upper surface of the second contact plate.
However, in the same field of endeavor, Haberstich teaches a similar releasably couplable surgical instrument (Figs. 1 and 6) comprising a connection interface (640) which may take the form of electrical contacts ([0039]). Haberstich further teaches that the “connection interface (640) is configured to mate with a complementary connection interface (not shown) in handle (110) when transducer module (600) is seated in handle (110)” ([0039]), thereby brining the bottom surface of the first electrical contact into contact with the upper surface of the second electrical contact. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrical interface as taught by Timm in view of McGaffigan and Deborski to include first and second contact plates (as required by the limitations) as taught by Haberstich. This modification would have merely comprised a simple substitution of one well known electrical interface for another in order to produce a predictable result, MPEP 2143(I)(B).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view Deborski and Haberstich of as applied to claims 1 and 6 above and further in view of Houser et al., (hereinafter 'Houser', U.S. PGPub. No. 2011/0288452).
Regarding claim 2, Timm in view of McGaffigan and further in view Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. Although Timm discloses a drive assembly (see secondary tube above), Timm in view of McGaffigan and further in view Deborski and Haberstich fail to explicitly disclose a mandrel coupled to the drive bar, the mandrel defining a slot, wherein the handle assembly further includes at least one transverse pin coupled to the movable handle, and wherein, upon coupling of the first and second portions with one another, the at least one transverse pin is received within the slot of the mandrel such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions.
However, in the same field of endeavor, Houser teaches a similar surgical device (Fig. 1) comprising a mandrel (drive collar 200 in Figs. 3 and 5-8) coupled to the drive bar (actuating member 170), the mandrel defining a slot (between drive flanges 232 as best seen in Fig. 8), wherein the handle assembly (operating lever 222, handgrip portion 224) further includes at least one transverse pin (detents 236 as best seen in Fig. 7) coupled to the movable handle (operating lever 222), and wherein, upon coupling of the first and second portions with one another (Fig. 1), the at least one transverse pin (236) is received within the slot of the mandrel (200) such that moving the movable handle (lever 222) between the first and second positions moves the jaw members between the spaced-apart and approximated positions ([0113]; [0117]). Houser teaches that “the operating lever 222 is pivotally connected to the housing 130 of the apparatus (by a pivot mount 223) for cooperation in a scissors -like fashion with a handgrip portion 224 of the housing. Movement of the lever 222 toward the handgrip portion 224 translates the actuating member 170 proximally, thereby pivoting the clamp arm 190 toward the blade 180'” ([0117]). The movable handle (operating lever 222) is further operably connected to a drive yoke (220) by a spring (226), wherein “the force which can be applied to the actuating member 170, by pivotal movement of the operating lever 222 acting through the drive yoke 220 and the drive collar 200, is limited by the force with which the spring 226 bears against the spring flanges 230” ([0118]). This configuration is utilized in order to limit the force which can be applied to the drive bar (actuating member 170; [0118]), thereby providing an advantageous tactile feedback mechanism that would indicate 
Regarding claim 3, Timm in view of McGaffigan and further in view Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. Although Timm discloses a drive assembly (see secondary tube above), Timm in view of McGaffigan and further in view Deborski and Haberstich fail to explicitly disclose a mandrel coupled to the drive bar, the mandrel defining a slot, wherein the movable handle includes at least one track disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one track is received within the slot of the mandrel such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions.
However, in the same field of endeavor,  Houser teaches a similar surgical device (Fig. 1) comprising a mandrel (drive collar 200 in Figs. 3 and 5-8) coupled to the drive bar (actuating member 170), the mandrel defining a slot (between drive flanges 232 as best seen in Fig. 8), wherein the handle assembly (operating lever 222, handgrip portion 224) further includes at least one track (detents 236 as best seen in Fig. 7) disposed thereon, and wherein, upon coupling of the upper housing component and the lower housing component with one another (Fig. 1), at least a portion of the at least one track (236) is received within the slot of the mandrel (200) such that moving the movable handle (operating lever 222) between the first and second positions moves the jaw members between the spaced-apart and approximated positions ([0113]; [0117]). Houser teaches that “the operating lever 222 is pivotally connected to the housing 130 of the apparatus (by a pivot mount 223) for cooperation in a scissors-like .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view Deborski and Haberstich as applied to claims 1 and 6 above, and further in view of Kingsley (hereinafter ‘Kingsley’, U.S. PGPub. No. 2011/0077649).
Regarding claim 8, Timm in view of McGaffigan and further in view Deborski and Haberstich teach all of the limitations of the forceps according to claim 1, but are silent regarding wherein the first portion further includes a knife assembly, the knife assembly including a knife drive bar slidably disposed within the shaft and a knife extending distally from the knife drive bar, the knife assembly configured such that translation of the knife drive bar relative to the shaft moves the knife relative to the end effector assembly between a retracted position and an extended position, wherein the knife extends between the first and second jaw members, wherein the second portion further includes a trigger assembly including a 
However, in the same field of endeavor, Kingsley discloses a similar forceps (10 in Figs. 1 -7) comprising a knife assembly (140 as best seen in Figs. 4 and 6) and a trigger assembly (70 including ‘trigger’ finger actuator 71 in Fig. 1, necessarily coupled to the at least a portion of the housing). The knife assembly (140 as best seen in Figs. 4 and 6) further includes a knife drive bar (knife drive bar 184) slidably disposed within the shaft (12 in Fig. 1) and a knife (185 in Figs. 4 and 6) extending distally from the knife drive bar (Figs. 4-6), wherein the trigger (actuator 71) is operably coupled to the knife drive bar (184). Kingsley teaches that “proximal activation of the finger actuator 71 rotates the trigger assembly 70 about pivot pin 73 which in turn, forces drive bar 75 distally to ultimately extend the knife 185 through knife channel 115” ([0032], the knife necessarily extends between the first and second jaw members 110, 120, also see [0008], [0025]).It is well known in the art(as can be seen in Kingsley) to provide a knife assembly in order to sever larger vessels or tissue after sealing ([0004]), thereby minimizing the need for additional instruments and increasing safety and efficiency. Further, this configuration is utilized in order to selectively translate the knife (185) through the knife channel (115 in Fig. 3), thereby increasing control over cutting and versatility of the device ([0004], [0030], and [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view Deborski and Haberstich to include a knife assembly including a knife drive bar slidably disposed within the shaft, a knife extending distally from the knife drive bar, and a trigger operably coupled to the knife drive bar as taught by Kingsley. Doing so provides the option to sever larger vessels or tissue after sealing ([0004]), thereby minimizing the need for additional instruments and increasing safety and efficiency.
In view of the modification of Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein, coupling of the upper housing component and the lower housing component with one another operably couples the trigger with the knife drive bar such that moving the trigger between the un-actuated and actuated positions moves the knife between the retracted and extended positions. Therefore, Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 8.
Regarding claim 9, Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley teach all of the limitations according to the forceps of claim 8. In view of the prior modification above, Kingsley teaches wherein the knife assembly (140 as best seen in Figs. 4 and 6) further includes a mandrel (knife wheel 148) coupled to the knife drive bar (knife drive bar 184), the mandrel (knife wheel 148) defining a slot (drive slot 147 in Figs. 4 and 6),wherein the trigger (finger actuator 71) includes at least one protrusion (drive bar 75 as best seen in Fig. 5) disposed thereon, and at least a portion of the at least one protrusion (75) is received within the slot of the mandrel ([0032], drive bar 75 sits within slot 147) such that moving the trigger between the un-actuated and actuated positions moves the knife between the retracted and extended positions ([0030]; [0032]).
In view of the modification of Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein upon coupling of the upper housing component and the lower housing component with one another, at least a portion of the at least one protrusion is received within the slot of the mandrel. Therefore, Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 9.
Regarding claim 10, Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley teach all of the limitations according to the forceps of claim 8. In view of the prior modification above, Kingsley teaches wherein the knife assembly (140 as best seen in Figs. 4 and 6) further includes a collar (ring 141b in Fig. 6) coupled to the knife drive bar (knife drive bar 148 in  
In view of the modification of Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley, the modification would necessarily teach wherein upon coupling of the upper housing component and the lower housing component with one another, the transverse pin is received within the at least one slot of the trigger. Therefore, Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley necessarily teach each and every limitation according to claim 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley as applied to claims 8-10 above, and further in view of Olson et al., (hereinafter ‘Olson’, U.S. PGPub. No. 2010/0145334).
Regarding claim 11
However, in the same field of endeavor, Olson teaches a similar forceps configuration (forceps 10 in Fig. 1) including a knife lockout member (locking flange 44 in Fig. 30). The knife lockout member (44) is movable between a locked position (Fig. 30 illustrates locking flange 44 in the locked position, preventing trigger assembly 70 from actuation; [0120]), wherein the knife lockout member (44) is coupled to the knife drive bar (knife assembly 180, knife rod 182 including proximal end 183 in Fig. 18; Fig. 30) to inhibit translation of the knife drive bar (182) relative to the shaft (shaft 12 in Fig. 1), and an unlocked position, wherein the knife lockout member (44) is decoupled from the knife drive bar to permit translation of the knife drive bar relative to the shaft ([0120], “proximal rotation of the handle 40 causes the locking flange 44 to release, i.e., “unlock”, the trigger assembly 70”). Further, the knife lockout member (44) is configured to move from the locked position (as seen in Fig. 30) to the unlocked position (describe in [0120]) upon coupling of the first and second portions with one another (it is noted that, knife lockout member 44 is capable of moving from the locked to unlocked position when the device is fully assembled). It is well known in the art (as can be seen in Olson) to provide a knife lockout member in order to ensure that the blade is only deployed when desired and certain conditions are met (abstract; [0101]). This locking configuration is utilized so that the blade (185 in Fig. 18) can only be advanced through the tissue when the jaw members (110,120 in Fig. 1) are closed, thereby preventing accidental or premature activation of the blade (185) through the tissue and increasing safety (abstract; [0101]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view Deborski and further in view of Haberstich and Kingsley to include a knife lockout member as taught by Olson so that the blade can only be advanced through the tissue when the jaw members are closed, thereby preventing accidental or premature activation of the blade through the tissue and increasing safety.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Timm in view of McGaffigan and further in view Deborski and Haberstich as applied to claims 1 and 6 above, and further in view of Allen (hereinafter ‘Allen’, U.S. PGPub. No. 2012/0191091).
Regarding claim 12, Timm in view of McGaffigan and further in view Deborski and Haberstich teach all of the limitations of the forceps according to claim 1. Although McGaffigan teaches the upper housing component and the lower housing component coupled with one another (see above), Timm in view of McGaffigan and further in view Deborski and Haberstich are silent regarding wherein the first portion further includes a rotation assembly having a rotation wheel coupled to the shaft and the drive assembly, and the rotation wheel is rotatable relative to the second portion to rotate the end effector assembly relative to the second portion.
However, in the same field of endeavor, Allen teaches a similar a forceps (forceps 10 in Fig. 1) comprising a an end effector assembly (100 in Fig. 1) including first and second jaw members (first and second jaw members 110, 120 in Fig. 1) movable relative to one another between a spaced-apart position and an approximated position ([0043]). The forceps (10) further includes a rotation assembly (rotating assembly 80 in Fig. 1) having a rotation wheel coupled to the shaft and the drive assembly (first and second halves 80 a, 80 b form rotation wheel 80 coupled to the shaft 12 and the drive assembly (not explicitly shown); [0038], [0041]). The rotation wheel (80) is rotatable relative to the second portion (handle assembly 30 and associated parts) to rotate the end effector assembly (100) relative to the second portion (handle assembly 30 and associated parts) ([0041]). It is well known in the art (as can be seen in Allen) to include a rotation assembly in order to provide additional rotational movement to an end effector, thereby improving control over the positioning of the end effector and increasing versatility of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps as taught by Timm in view of McGaffigan and further in view Deborski and Haberstich to include a rotation assembly having a rotation wheel coupled to the shaft and the drive assembly, and the rotation wheel is rotatable relative to the second portion to rotate the end effector assembly relative to the second portion as taught by Allen. Doing so provides for additional rotational movement of the end effector, thereby improving control over the positioning of the end effector and increasing versatility of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, and 8-12 have been considered but are moot because the amendments have necessitated a new grounds of rejection.
It is the Examiner’s position that Timm et al., (U.S, PGPub. No. 9,011,471) in view of McGaffigan (U.S. Pat. 6,514,247) and further in view of Deborski et al., (U.S. PGPub. No. 2013/0190755) and Haberstich et al., (U.S. PGPub. No. 2012/0116264) teach each and every limitation of the forceps according to claim 1. See rejection above for further clarification.
No further arguments have been set forth regarding the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794